Citation Nr: 0703821	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-09 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service connected post-traumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 20 percent for 
service connected bilateral hearing loss.

3.  Entitlement to separate 10 percent evaluations for 
service connected tinnitus. 

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1965 to October 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision by the Department of 
Veterans Affairs (VA), regional office (RO) in Huntington, 
West Virginia, which confirmed and continued a 20 percent 
rating for bilateral hearing loss; confirmed and continued a 
30 percent rating for PTSD; confirmed and continued a 10 
percent rating for tinnitus; and denied entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  

This appeal was previously before the Board in September 
2005, at which time the issues of entitlement to increased 
evaluations for PTSD and hearing loss were denied, as was the 
claim for a total rating based on individual unemployability.  
The issue of entitlement to an increased evaluation for 
tinnitus was noted to be the subject of a stay due to the 
holding in Smith v. Nicholson, 19 Vet. App. 63, 75 (2005), 
and adjudication was deferred.  

The veteran appealed the denial of his claims to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2006, the Court granted a joint motion to remand the 
veteran's claims for compliance with instructions in the 
joint motion.  These claims have now been returned to the 
Board for further action.  

The stay for claims for evaluations in excess of 10 percent 
for bilateral tinnitus has been lifted since the September 
2005 Board decision.  As this issue remains on appeal but has 
not been previously addressed, the Board will do so at this 
time. 

The veteran was previously represented before VA by a private 
attorney who has since retired from the practice of law.  The 
private attorney who represented the veteran before the Court 
is not recognized as a representative by VA.  The veteran was 
informed of these developments in an August 2006 letter from 
the Board, and provided with an opportunity to appoint a new 
representative.  The veteran was further informed that if he 
did not respond within 30 days VA would assume that he wished 
to represent himself.  The 30 day period has ended, and the 
Board will proceed with adjudication of the veteran's claim. 

In accordance with the August 2006 joint motion to remand, 
the issues of entitlement to increased evaluations for PTSD 
and hearing loss, and the claim for a total rating based on 
individual unemployability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
by regulation.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002 & 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim). 

At the time of the veteran's February 2003 claim, Diagnostic 
Code 6260 provided that recurrent tinnitus would be evaluated 
as 10 percent disabling.  

VA's General Counsel interpreted this code as providing for a 
single 10 percent rating regardless of whether tinnitus was 
perceived in one ear or both.  VAOPGCPREC 2-2003; 69 Fed. 
Reg. 25178 (2004).

Diagnostic Code 6260 was revised, effective on June 13, 2003, 
to explicitly provide that only a single 10 percent 
evaluation is to be assigned for tinnitus, whether the sound 
is perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63, 75 (2005), the Court 
held that VAOPGCPREC 2-2003, was incorrect and that VA was 
obligated to provide separate 10 percent ratings when 
tinnitus was perceived in each ear.  The Court noted 38 
C.F.R. § 4.25(b), which requires separate evaluations for 
each service-connected disability arising from a single 
disease, unless otherwise provided.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  There is no argument that the current version of 
Diagnostic Code 6260 would permit more than a single 10 
percent evaluation.  Therefore, the veteran's claim for 
separate 10 percent ratings for each ear for his service-
connected tinnitus must be denied under both the new and old 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown, inasmuch as 
the veteran is not currently employed, and the veteran's 
disability has not required any periods of recent 
hospitalization.  The question of whether tinnitus 
contributes to unemployability will be considered in 
conjunction with the TDIU claim discussed below.  He has not 
alleged other exceptional circumstances warranting referral 
for consideration of an extraschedular rating.


ORDER

Entitlement to separate 10 percent evaluations for service 
connected tinnitus is denied.


REMAND

The August 2006 joint motion for remand was chiefly 
predicated on the failure to provide the veteran with 
adequate notice of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000 (VCAA).  The motion 
noted that neither the March 2003 letter from VA to the 
veteran nor the March 2004 statement of the case provided him 
with adequate notice regarding what evidence he must submit 
to prevail in his claims.  Therefore, the parties agreed that 
VA should provide the veteran with additional VCAA 
notification for the issues on appeal.  

Furthermore, the parties to the August 2006 joint motion left 
it to the discretion of the Board as to whether or not to 
provide the veteran with additional VA medical examinations.  
Given that the most recent VA examinations in this case are 
nearly four years old and that the claims folder was not 
provided to the examiner on some of these examinations, the 
Board finds that additional examinations would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notification 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2006) is provided.  The veteran must be 
informed of the evidence or information 
needed to substantiate each claim.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service connected PTSD.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should note that it has been 
reviewed.  

The examiner should express an opinion as 
to whether it is as likely as not that 
the veteran's PTSD, in conjunction with 
the other service connected disabilities, 
renders him unable to secure or follow a 
substantially gainful occupation 
consistent with his education and 
occupational experience.  The reasons for 
all opinions should be provided. 

3.  The veteran should be afforded a VA 
audiologic examination to determine the 
severity of his service connected 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
note that it has been reviewed.  The 
examiner should express an opinion as to 
whether it is as likely as not that the 
veteran's bilateral hearing loss, in 
conjunction with his other service 
connected disabilities renders him unable 
to secure or follow a substantially 
gainful occupation consistent with his 
education and occupational experience.  
The reasons for all opinions should be 
provided.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


